Dismiss Writ and Opinion Filed June 6, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00663-CV

                        IN RE DONALD GENE BLANTON, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 23,592-86

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                   Opinion by Justice Francis
       Relator contends the trial court failed to forward his notice of appeal to this Court. The

relief requested by relator has been granted. Therefore, the issues presented in this petition are

moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding), In re

Gill, No. 06-04-00090-CV, 2004 WL 1884498 at *1 (Tex. App.BTexarkana Aug. 24, 2004, orig.

proceeding). Accordingly, we DISMISS relator=s petition for a writ of mandamus.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
130663F.P05                                        JUSTICE